Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00753-CV

                                     Robert SCHRADE,
                                         Appellant

                                              v.

                 Stephen E. EARLE, M.D. and Stephen E. Earle, M.D., P.A.,
                                      Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-03779
                          Honorable Laura Salinas, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees, Stephen E. Earle, M.D. and Stephen E. Earle, M.D.,
P.A, recover their costs of this appeal from appellant, Robert Schrade.

       SIGNED July 9, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice